Labauve, J.
The plaintiff claims of the defendant $782, with interest, *483upon a note dated 14th April, 1863, for $732, and a due bill for $50, dated Í2th May, 1863.
The defence is, in substance, a general denial, and that said obligations were made due at Ponchatoula, in this State, then in the hostile possession of the enemies of the United States; that the same had been brought contrary to law, within the jurisdiction of the Court, and that the payee thereof, or his assignee, the plaintiff, has no cause of action upon the same, or any right to stand in judgment.
The District Court gave judgment in favor, of the defendant, and the plaintiff appealed.
Upon the trial below, the defendant offered in evidence the record in the case of Marchand v. Coyle, in the Third District Court of New Orleans. The record of this suit is not comprised in the transcript of appeal brought up, and the certificate of the clerk shows that it contains all the documents filed. This shows that the defendant did not offer and file copies of the record of said suit. The word record does not mean copies; and it was his duty to procure and file copies in duo time. This case, as it is seen, was tried in the Sixth District Court, and the record offered in evidence was in the Third District Court; for all this the plaintiff and appellant cannot be blanked, and the case must be remanded, at the costs of the appellee. C. P. Art. 906. Abat & Generes v. Harris, 16 An. 183. Evin v. Murphy, 11 R. 477. Lyon v. Andrews, 5 An. 602. Barrow v. Landry, 12 An. 83.
It is therefore ordered and decreed, that the judgment appealed from be reversed, and that the case be remanded, to be proceeded in according to law, and that the defendant and appellee pay the costs of appeal.